Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 11/19/2019.
This communication is the first action on the merits.
Claims 1-20 is/are currently pending and have been examined.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 11) recite, 
receiving pallet information for a shipment, the pallet information describing pallets to be included in the shipment, each pallet being associated with one or more pallet characteristics; 
receiving vehicle constraint information for the vehicle, the vehicle constraint information describing rules for loading pallets on the vehicle; 
determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; 
evaluating at least some of the candidate solutions; 
based on the evaluating, selecting one of the candidate solutions; and 
loading the vehicle according to the selected candidate solution.


Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving pallet information for a shipment, the pallet information describing pallets to be included in the shipment, each pallet being associated with one or more pallet characteristics; receiving vehicle constraint information for the vehicle, the vehicle constraint information describing rules for loading pallets on the vehicle; determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; evaluating at least some of the candidate solutions; based on the evaluating, selecting one of the candidate solutions; and loading the vehicle according to the selected candidate solution…, under the broadest reasonable interpretation, can include a human reasonably using their mind to, …receiving pallet information for a shipment, the pallet information describing pallets to be included in the shipment, each pallet being associated with one or more pallet characteristics; receiving vehicle constraint information for the vehicle, the vehicle constraint information describing rules for loading pallets on the vehicle; determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; evaluating at least some of the candidate solutions; based on the evaluating, selecting one of the candidate solutions; ... and a human, ...loading the vehicle according to the selected candidate solution...  ; therefore, the claims are directed to a mental process. 

Further, loading pallets on a vehicle... receiving pallet information for a shipment, the pallet information describing pallets to be included in the shipment, each pallet being associated with one or more pallet characteristics; receiving vehicle constraint information for the vehicle, the vehicle constraint information describing rules for loading pallets on the vehicle; determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; …, under the broadest reasonable interpretation, can includes humans loading vehicles based on human mental process, therefore it is managing personal behavior or relationships or interactions between people. And, receiving pallet information for a shipment...each pallet being associated with one or more pallet characteristics...receiving vehicle constraint information for the vehicle...determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle..., under the broadest certain methods of organizing human activity. 

Further, ...determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; evaluating at least some of the candidate solutions; based on the evaluating, selecting one of the candidate solutions, is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 11: A computer system comprising: one or more data processing apparatuses including one or more processors, memory, and storage devices storing instructions that, when executed, cause the one or more processors to

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, 

Additionally, with respect to the elements, receiving…, loading the vehicle according to, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving…, data output - loading the vehicle according to....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure such as, [0063]   FIG. 9 is a schematic diagram of an example computer device 900 that may be used to implement the systems and methods described in this document. The device 900, for example, can be used for the operations described in association with the methods described herein. For  
example, the system 900 may be included in either or all of the warehouse management system 102 and/or the loading system 104. [0064]   The device 900 includes a processor 910, a memory 920, a storage device 930, and input/output device(s) 940. Each of the components 910, 920, 930, and 940 are interconnected using a system bus 950. The processor 910 is capable of processing instructions for execution within the device 900. In one implementation, the processor 910 is a single-threaded processor. In another implementation, the processor 910 is a multi-threaded processor. The processor 910 is capable of processing instructions stored in the memory 920 or on the storage device 930 to display graphical information for a user interface on the input/output device 940. [0065]   The memory 920 stores information within the device 900. In one implementation, the memory 920 is a computer-readable medium. In one implementation, the memory 920 is a volatile memory unit. In another implementation, the memory 920 is a non-volatile memory unit. [0066]   The storage device 930 is capable of providing mass storage for the device 900. In one implementation, the storage device 930 is a computer-readable medium. In various different implementations, the storage device 930 may be a floppy disk device, a hard disk device, an optical disk device, or a tape device. [0067]   The input/output device(s) 940 provides input/output operations for the device 900. In one implementation, the input/output device(s) 940 includes a keyboard and/or pointing device. In another implementation, the input/output device(s) 940 includes a display unit for displaying graphical user interfaces. [0068]   The features described can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. The apparatus can be implemented in a computer program product tangibly embodied in an information carrier, e.g., in a machine-readable storage device for execution by a programmable processor; and method steps can be performed by a programmable processor executing a program of instructions to perform functions of the described implementations by operating on input data and generating output. The described features can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. A computer program is a set of instructions that can be used, directly or indirectly, in a computer to perform a certain activity or bring about a certain result. A computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. [0069]    Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memories for storing instructions and data. Generally, a computer will also include, or be operatively coupled to communicate with, one or more mass storage devices for storing data files; such devices include magnetic disks, such as internal hard disks and removable disks; magneto-optical disks; and optical disks. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits). [0070]   To provide for interaction with a user, the features can be implemented on a computer having a display device such as a CRT (cathode ray tube) or LCD (liquid crystal display) monitor for displaying information to the user and a keyboard and a pointing device such as a mouse or a trackball by which the user can provide input to the computer. [0071]   The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them. The components of the system can be connected by any form or medium of digital data communication such as a communication network. Examples of communication networks include, e.g., a LAN, a WAN, and the computers and networks forming the Internet. [0072]    The computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network, such as the described one. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other. [0073]   While this specification contains many specific implementation details, these should not be construed as limitations on the scope of any inventions or of what may be claimed, but rather as descriptions of features specific to particular implementations of particular inventions. Certain features that are described in this specification in the context of separate implementations can also be implemented in combination in a single implementation. Conversely, various features that are described in the context of a single implementation can also be implemented in multiple implementations separately or in any suitable sub-combination. Moreover, although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can in some cases be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination. [0074]    Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results. In certain circumstances, multitasking and parallel processing may be advantageous. Moreover, the separation of various system components in the implementations described above should not be understood as requiring such separation in all implementations, and it should be understood that the described program components and systems can generally be integrated together in a single software product or packaged into multiple software products. [0075]    Thus, particular implementations of the subject matter have been described. Other implementations are within the scope of the following claims. In some cases, the actions recited in the claims can be performed in a different order and still achieve desirable results. In addition, the processes depicted in the accompanying figures do not necessarily require the particular order shown, or sequential order, to achieve desirable results., as required by the Berkheimer Memo. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.










Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20200039668A1 to Que et al., (hereinafter referred to as “Que”).

As per Claim 1, Que teaches: A method for loading pallets on a vehicle, the method comprising: 
receiving pallet information for a shipment, the pallet information describing pallets to be included in the shipment, each pallet being associated with one or more pallet characteristics; (in at least [0039] In step 204, the system obtains characteristics of a plurality of boxes to be packed into one or more of the set of containers. While the present disclosure relates to boxes, it will be understood that the disclosed system and method may be used for pallets, bundles, drums, and other types of packages used for shipping. )
receiving vehicle constraint information for the vehicle, the vehicle constraint information describing rules for loading pallets on the vehicle; (in at least [0037] In step 202 a system according to the disclosure obtains characteristics for a set of containers that have substantially equal dimensions. ‘Substantially equal dimensions’ as used herein means dimensions that are equal to within manufacturing tolerances or other tolerances used in the transportation industry.)
determining candidate solutions for loading the pallets on the vehicle, each candidate solution (i) satisfying the rules for loading pallets on the vehicle, and (ii) defining, for each pallet to be included in the shipment, a respective position and orientation of the pallet on the vehicle; (in at least [0041] In step 206, the system creates a set of layer descriptors (LDs), as will be explained in more detail with reference to FIG. 2B. Each LD describes a layer of boxes to be packed into a container and includes a layer thickness, identifiers of one or more boxes assigned to the layer, and a location and orientation of the one or more boxes assigned to the layer [0049] In step 222, the system creates a set of candidate layer thicknesses (CLTs) having differing thicknesses. One CLT has a thickness based on the largest dimension (height, width, or depth) of any box in the set of unassigned boxes. [0052] FIG. 4 depicts a sample arrangement 400 of boxes 401-407 within a layer. Boxes 401 and 403 do not extend the full height of the layer, leaving empty space 410. Similarly, boxes 403-406 do not extend the full width of the container, leaving empty space 412...the arrangement 400 may be the arrangement having the greatest packing efficiency and may be the optimized SLA for the current CLT. [0058] FIG. 5 depicts stages in a method according to the disclosure of assigning layers to containers. [0059] Six containers 502 have been allocated to the shipping of a plurality of boxes. [0061] a further practical constraint may be applied, resulting in a rearrangement of LDs within one or more containers 502 to generate packing solution 542. In this example, the practical constraint is ensuring that the center of gravity of packed boxes is close to the center of a container   )
evaluating at least some of the candidate solutions; (in at least [0053] Any optimized SLA for a CLT may be required to satisfy one or more basic constraints. In one example of a basic constraint, edges of the boxes must be perpendicular or parallel to edges of a container. In another example, boxes may not interpenetrate other boxes to occupy the same space in the CLT. In another example, boxes may not extend outside any side of the CLT. [0054] Any optimized SLA for a CLT may also be required to satisfy one or more practical constraints. In one example, some boxes may not be rotated into certain orientations (e.g., laid on a side or turned upside down) either during packing or as finally packed.)
based on the evaluating, selecting one of the candidate solutions; and (in at least [0056] If step 228 discovers that no CLTs remain in the set of CLTs, then optimized SLAs have been created for each CLT. In step 230, the CLT having a highest packing efficiency (that is, having an associated SLA with the highest packing efficiency) is selected.)
loading the vehicle according to the selected candidate solution.  (in at least [0068] in step 614, the boxes are loaded into the containers according to the selected packing solution, as described for step 210 of FIG. 2A.)


As per Claim 2, Que teaches: The method of claim 1, 
wherein the one or more pallet characteristics include a pallet weight and a pallet size. (in at least [0040] characteristics of the boxes include dimensions of each box, weight of each box)

As per Claim 3, Que teaches:  The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies a total weight of pallets to be loaded on the vehicle. (in at least [0038] obtained characteristics include dimensions of the containers, a weight limit on goods loaded into the container [0060] While LD 516 would fit into the third container, the combined weight of LDs 515 and 516 would exceed the practical constraint of the container's maximum weight limit)


As per Claim 4, Que teaches: The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies a maximum height of pallets to be loaded on the vehicle. (in at least [0031] basic constraints that may apply to boxes or containers include orthogonal packing (not packing boxes at an angle), no overlapping (boxes cannot occupy the same region of the container), and container dimension limits (boxes cannot extend outside the container when packed)...practical constraints that may apply to boxes or containers include whether boxes may be rotated (and in which directions) for packing, how high boxes may be stacked )


As per Claim 5, Que teaches: The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies that a total weight of pallets to be loaded on a left side of the vehicle is to be substantially similar to a total weight of pallets to be loaded on a right side of the vehicle. (in at least [0031] limitations on box arrangement, weight limits for containers, and ensuring that the center of gravity of packed boxes is close to the center of a container for safety reasons.)


As per Claim 6, Que teaches: The method of claim 1, 
wherein the rules for loading pallets on the vehicle include a rule that specifies two or more zones for the vehicle, with at least two of the zones being associated with different total weights of pallets to be loaded in the respective zone. (in at least [0061] a further practical constraint may be applied, resulting in a rearrangement of LDs within one or more containers 502 to generate packing solution 542. In this example, the practical constraint is ensuring that the center of gravity of packed boxes is close to the center of a container. In the second container, the combined weight of boxes in LD 522 is greater than the combined weight of either LD 513 or 514, so the LDs have been rearranged to position LD 522 between LDs 513 and 514.)

As per Claim 7
wherein the rules for loading pallets on the vehicle include a rule that specifies that adjacent pallets to be loaded on the vehicle are to have substantially similar heights. (in a least [0054] FIG. 4 depicts a sample arrangement 400 of boxes 401-407 within a layer. Boxes 401 and 403 do not extend the full height of the layer, leaving empty space 410. )


As per Claim 8, Que teaches: The method of claim 1, wherein evaluating at least some of the candidate solutions includes 
determining, for each of the at least some of the candidate solutions, a respective solution cost, the solution cost representing an efficiency of the candidate solution with respect to loading the vehicle, wherein the selected candidate solution is selected based on its solution cost. (in at least [0063] The creation of LDs 510, 520, and 530 in step 206 and the assignment of LDs to containers in step 208 result in the packing solution 542 for the plurality of boxes and the set of containers obtained in steps 202 and 204, respectively. A measure of the packing efficiency of the packing solution 542 may be calculated based on a number of containers used in the packing solution (lower is better) and a packing efficiency for each container (higher is better).)  


As per Claim 9, Que teaches: The method of claim 8, wherein determining a solution cost for a candidate solution includes: 
(i) for each pallet to be included in the shipment, determining a pallet cost for loading the pallet on the vehicle according to its position and orientation defined in the candidate solution; and (in at least [0001] The higher the packing efficiency, the smaller the number of containers required, resulting in higher efficiency and lower cost in the shipment of cargo. [0028] Candidate layer descriptors are evaluated for packing efficiency (or packing percentage) and candidate layers having higher packing efficiency are selected. [0035] each box assigned to a container has been assigned a position within the container according to the position of its layer and its position within the layer, the creation of the ordered list of box loading instructions disassociates the boxes from their layers. Boxes are not necessarily loaded layer-by-layer, as in some embodiments the layers are arranged from side-to-side or bottom-to-top in the container. [0044] each box, the ordered list of box loading instructions includes a box identifier, an orientation of the box, and a location of the box in the container. The orientation of the box may be expressed as a height, width, and depth of the box, once loaded. The location of the box in the container may be expressed as an X/Y/Z position of a designated corner of the box in the container, once loaded.)
(ii) aggregating the pallet costs.  (in at least [0030] to select layer thicknesses, allowing compact packing of each layer, which increases the overall efficiency [0032] The shipping consolidation server 102 combines boxes having the same destination from multiple orders to produce a consolidated list 104 of boxes having a common destination. The shipping consolidation server 102 sends the consolidated list 104 to a box allocation server 106.)


As per Claim 10, Que teaches: The method of claim 1, further comprising: 
for each pallet to be included in the shipment, assigning the pallet to a respective group based on its pallet characteristics, each group including pallets having substantially similar characteristics, wherein a number of groups is more than one and fewer than a number of pallets to be included in the shipment; and (in at least [0041] the system creates a set of layer descriptors (LDs), as will be explained in more detail with reference to FIG. 2B. Each LD describes a layer of boxes to be packed into a container and includes a layer thickness, identifiers of one or more boxes assigned to the layer, and a location and orientation of the one or more boxes assigned to the layer. Each box in the plurality of boxes is assigned to a single LD and the set of LDs includes all boxes in the plurality of boxes. [0042] The assignment is optimized because it attempts to minimize the number of containers used to ship the boxes. Thus, the subset may be smaller than the set of containers. Each LD in the set of LDs is assigned to a single container and all the LDs in the set of LDs have been assigned to the subset of containers. [0052] FIG. 4 depicts a sample arrangement 400 of boxes 401-407 within a layer. Boxes 401 and 403 do not extend the full height of the layer, leaving empty space 410. [0059] The performance of step 206 of FIGS. 2A and 2B has resulted in LDs 510, 520, and 530. The LDs 510 have a large layer thickness, the LDs 520 have a medium layer thickness, and the LDs 530 have a small layer thickness.)
wherein loading the vehicle according to the selected one of the candidate solution includes 
(i) identifying a first pallet to be loaded on the vehicle in a first slot according to the selected candidate solution, (in at least [0043] in step 210, the plurality of boxes are loaded into their assigned containers in the subset of containers, according to the optimized assignment of LDs to containers. For each container in the subset, an ordered list of box loading instructions is generated. The list is ordered from a first box to be loaded into the container to a last box to be loaded into the container.)
(ii) receiving a second pallet, the second pallet being different from the first pallet and to be loaded in a second, different slot according to the selected candidate solution, (in at least [0044] For each box, the ordered list of box loading instructions includes a box identifier, an orientation of the box, and a location of the box in the container. The orientation of the box may be expressed as a height, width, and depth of the box, once loaded. The location of the box in the container may be expressed as an X/Y/Z position of a designated corner of the box in the container, once loaded.)
(iii) determining that the second pallet is assigned to a same group as the first pallet, and (in at least [0046] each LD describes a layer of boxes and includes a layer thickness, identifiers of one or more boxes assigned to the layer, and a description of an arrangement of the boxes in the layer. Each box in the plurality of boxes is assigned to a single LD and the set of LDs includes all boxes in the plurality of boxes.
(iv) loading the second pallet on the vehicle in the first slot. (in at least [0061] in a rearrangement of LDs within one or more containers 502 to generate packing solution 542... the LDs have been rearranged to position LD 522 between LDs 513 and 514. Similarly, in the third container LD 515 has been moved closer to the center of the container, as has LD 527 in the fifth container.)

As per Claim 11-20 for a computer system (see at least Que [0010]), respectively, substantially recite the subject matter of Claim 1-10 and are rejected based on the same reasoning and rationale.














Conclusion
Li, US20200019918A1, A system of determining container load units from dispatch load units which allows for packing a container load unit by a homogeneous (identical) type of dispatch load unit and/or by heterogeneous (different types) of dispatch load units. The system allows for the incorporation of practical operational factors, packing preferences and also allows for various empirical overrides. The quantity of container load units and the packing arrangements for each container load unit are generated for various lots of items.

Wolf, US20170091704A1, A system for optimizing storage racks in a warehouse that includes a plurality of storage racks that each include one or more horizontal bars that are adjustable along a plurality of elevations on the storage racks, placement of the one or more horizontal bars defining a plurality of rack openings within each storage racks; a historical inventory database that is programmed to store historical inventory data for the warehouse, the historical inventory data identifying pallets stored in the warehouse and times at which the pallets were stored; and a computer system including one or more processors that are programmed to determine a pallet distribution profile for the warehouse, to determine a plurality of rack types and quantity of rack types for the warehouse, and to designate each of the plurality of storage racks as one of the plurality of rack types to generate a rack arrangement for the warehouse.

Arunapuram, US20140180958A1, A method, system, and computer program product for enterprise software application modules for order consolidation management. The method commences by receiving a set of orders where individual orders have one or more order constraints, then mapping the orders onto one or more transportation legs, where the individual transportation legs have leg constraints. A set of feasible paths through the legs for the orders is generated and ranked based on a total cost through the legs to pick-up an order from a source location and deliver it to a destination location. The method continues by determining a set of shortest paths through a transportation network for the set of orders, wherein the determination of any one of the shortest paths is made subject to honoring respective order constraints while concurrently honoring the leg constraints. The orders are then remapped onto one of the shortest paths.
Various embodiments of a system and method for constraint-based reduction of a solution space for vehicle routing are described. Embodiments may include a system configured to identify sets of redundant routes within a solution space. For each given set of redundant routes, the system may utilize one or more constraints associated with conveying shipments on routes of the given set in order to eliminate one or more routes of that set from consideration. For each of multiple routes of the given set that have not been eliminated from consideration, the system may determine a respective cost associated with utilizing that route. The system may also, in response to determining that the cost associated with a particular route that has not been eliminated from consideration is less than the cost associated with other routes that have not been eliminated from consideration, add the particular route to a reduced solution space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/PO HAN MAX LEE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623